Citation Nr: 1102564	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  00-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to higher initial rating for a low back 
disability, evaluated as 20 percent disabling prior to October 
24, 2006 and 40 percent disabling effective that date.  

3.  Entitlement to an effective date earlier than February 14, 
2006 for the grant of service connection for a low back 
disability.  

(The issue of entitlement to service connection for a respiratory 
disorder is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 
1981.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September 1999 and March 2006 rating decisions.  
In the September 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
denied service connection for a pinched nerve condition.    

In June 2001 and June 2003, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C.  Transcripts 
of those hearings are of record.  

In December 2003, the Board recharacterized the claim for service 
connection for a pinched nerve as claims for service connection 
for a cervical spine disability and a low back disability.  These 
claims were remanded for further development.  

In the March 2006 rating decision, the Appeals Management Center 
(AMC) granted service connection and assigned an initial 20 
percent rating for degenerative joint disease (DJD) of the lumbar 
spine, effective February 14, 2006.  This rating decision 
represents a full grant of the benefit sought with respect to the 
claim for service connection for a low back disability; however, 
in May 2006, the Veteran filed a notice of disagreement (NOD) 
with the initial rating assigned and the effective date of the 
grant of service connection.  A statement of the case (SOC) 
regarding these issues was furnished to the Veteran in September 
2006, and he filed a VA Form 9 (substantive appeal) in November 
2006.  In a November 2006 rating decision, the RO granted an 
increased, 40 percent, rating for DJD of the lumbar spine, 
effective October 24, 2006.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his low 
back disability, the Board has characterized this issue on appeal 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service- connected disability).  In addition, 
despite the increased rating established for DJD of the lumbar 
spine, the Veteran has not been awarded the highest possible 
rating.  As a result, he is presumed to be seeking the maximum 
possible benefit and his claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).

In September 2006, the Board denied service connection for a 
cervical spine disorder.  A claim for service connection for a 
respiratory disorder was remanded for further development (as 
noted on the title page, the claim for service connection for a 
respiratory disorder is being addressed in a separate Board 
decision).  In September 2006, the Board also remanded the claim 
for a rating in excess of 20 percent for DJD of the lumbar spine 
for issuance of an SOC.  However, as discussed above, an SOC 
addressing this matter had previously been furnished to the 
Veteran the same month.  

The Veteran appealed the September 2006 denial of service 
connection for a cervical spine disorder to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2009, the 
Court issued a Memorandum Decision vacating that portion of the 
Board's September 2006 decision which denied service connection 
for a cervical spine disorder and remanding the claim to the 
Board for proceedings consistent with the Court's decision.

The Board notes that the claims file reflects that the Veteran 
was previously represented by Disabled American Veterans (as 
reflected in a May 2000 VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative).  In May 2009, 
the Veteran filed a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, appointing Sean A. Ravin as his 
representative.  In May 2010, the Veteran filed a VA Form 21-22a 
naming Deanne L. Bonner as his representative; however, this 
representation was limited to the claim for service connection 
for a respiratory disorder.  See 38 C.F.R. § 14.630 (2010).  
Inasmuch as the Veteran has a different representative in regard 
to his claim for service connection for a respiratory disorder, 
this matter is the subject of a separate decision.  

The Board also notes that, in his November 2006 VA Form 9 
perfecting an appeal of his claim for a higher initial rating for 
his low back disability and his claim for an effective date 
earlier than February 14, 2006 for the grant of service 
connection, the Veteran requested a hearing before a Veterans Law 
Judge in Washington, D.C.  In a November 2010 letter, the Board 
sought clarification from the Veteran and his attorney regarding 
whether the Veteran still desired a hearing before a Veterans Law 
Judge regarding his higher rating and earlier effective date 
claims.  In a response received the same month, the Veteran 
indicated that he did not want to appear at an additional hearing 
before a Veterans Law Judge.  Accordingly, the Board finds that 
there are no outstanding hearing requests of record.  

The Board notes that the claim for an effective date earlier than 
February 14, 2006 for the grant of service connection for a low 
back disability was most recently addressed in a November 2006 
supplemental SOC (SSOC).  Subsequent to issuance of this SSOC, 
additional evidence was added to the claims file.  This evidence 
was not accompanied by a waiver of review by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  
However, the Board finds that this evidence is not pertinent to 
the claim adjudicated herein.  Thus, while the Veteran has not 
waived RO consideration of the evidence received since issuance 
of the November 2006 SSOC, a remand for such consideration is 
unnecessary.  See 38 C.F.R. § 20.1304 (2010).

As a final preliminary matter, in correspondence received in 
November 2009, the Veteran indicated that he was seeking service 
connection for prostate cancer, bilateral hip and leg pain as 
secondary to DJD of the lumbar spine, and depression as secondary 
to his service-connected disabilities.  The issues of 
entitlement to service connection for prostate cancer, 
bilateral hip and leg pain, to include as secondary to DJD 
of the lumbar spine, and depression, to include as 
secondary to service-connected disabilities, have been 
raised by the record, but have not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over these issues, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for a cervical 
spine disorder and entitlement to a higher initial rating for a 
low back disability, evaluated as 20 percent disabling prior to 
October 24, 2006 and 40 percent disabling effective that date, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  On May 3, 1985, the Veteran filed a claim for service 
connection for a low back disorder, and, in the absence of any 
action by VA on that claim, that claim for service connection for 
a low back disorder remained pending when the Veteran submitted 
the July 1999 claim underlying the grant of service connection 
for lumbar DJD in March 2006.  


CONCLUSION OF LAW

The criteria for an effective date from May 3, 1985, but no 
earlier, for the establishment of entitlement to service 
connection for a low back disability have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
apply to all elements of a claim.

The Board notes that the request for an earlier effective date is 
a downstream issue from the grant of the benefit sought, which 
was initiated by a notice of disagreement.  The Court has held 
that, as in this case, once a notice of disagreement from a 
decision establishing service connection and assigning the rating 
and effective date has been filed, the notice requirements of 38 
U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements...."  Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).  Moreover, the resolution of the 
Veteran's appeal for an earlier effective date is also dependent 
on the Court's interpretation of the law and regulations 
pertaining to claims for VA benefits.  Consequently, no further 
development under the VCAA is warranted.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).

Law and Regulations

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400 (2010).  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Factual Background and Analysis

As noted in the introduction, the Veteran served on active duty 
from January 1974 to February 1981.  In August 1981 he filed a VA 
Form 21-526, Veteran's Application for Compensation or Pension, 
in which he indicated that he received treatment for acute 
bronchitis during service.  He made no mention of a low back 
disability.  The claim for service connection for acute 
bronchitis was denied in a September 1981 rating decision of 
which the Veteran was notified in October 1981.  

In December 1982, the Veteran filed a claim for service 
connection for a bilateral knee disability.  Again, he made no 
mention of a low back disability.  In a March 1983 rating 
decision the RO, in pertinent part, granted service connection 
for chondromalacia patella of the right and left knees.  In 
October 1983, the Veteran filed a claim for service connection 
for an allergy condition and, in December 1983, he indicated that 
he was seeking service connection for a skin condition resulting 
from allergies, but, again, in neither statement, did he make 
mention of a low back disability.  In a June 1984 rating 
decision, the RO granted service connection for chronic 
urticaria.  

In correspondence received on May 3, 1985, the Veteran indicated 
that he would like to apply for service-connected disability for 
a lower back condition.  The May 1985 correspondence from the 
Veteran clearly indicates his intention to seek service 
connection for a low back disability.  The Federal Circuit has 
emphasized that VA has a duty to fully and sympathetically 
develop a Veteran's claim to its optimum, which includes 
determining all potential claims raised by the evidence and 
applying all relevant laws and regulations.  See Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A June 1985 deferred rating decision indicates that the Veteran 
should be advised that his claim for service connection for a 
back condition required current medical evidence; however, the 
claims file does not include any correspondence to the Veteran 
advising him of this fact.  A November 1985 deferred rating 
decision indicates that service connection for a back condition 
should be denied under M21; however, there is no indication that 
the Veteran was subsequently notified of such a denial.  The 
Board has carefully considered the 1985 deferred rating 
decisions; however, there is no indication that the Veteran was 
notified of either of these deferred rating decisions.  The 
claims file does not include any communication to the Veteran 
which would have advised him that his claim for a low back 
disability was received, much less adjudicated.  

The conclusion that, despite the November 1985 deferred rating 
decision, the Veteran was never notified of a denial of service 
connection for a low back disability is bolstered by an April 
1986 letter from VA to the United States Postal Service, in which 
VA indicated that the Veteran's service-connected disabilities 
were chondromalacia patella of the right and left knees and 
chronic urticaria.  This letter also listed the Veteran's 
nonservice-connected disabilities, specifically, acute bronchitis 
and essential hypertension.  The fact that a low back disability 
was not listed as a nonservice-connected disability supports the 
conclusion that this claim for service connection was not denied 
by the RO, despite the November 1985 deferred rating decision.  
Moreover, during the June 2003 hearing, the Veteran's 
representative at the time highlighted that, in his July 1999 
claim for a pinched nerve, the Veteran was filing a claim in 
regard to the neck and low back, and that a specific claim for a 
low back condition had not been separately adjudicated by the RO.  

The Board notes that, subsequent to filing his May 1985 claim, a 
March 1986 Board decision denied increased ratings for 
chondromalacia patella of the right and left knees.  In a March 
1987 confirmed rating decision, the RO continued 10 percent 
ratings for each of the Veteran's knee disabilities.  The Veteran 
was notified of the confirmed rating decision the same month.  In 
an April 1989 deferred rating decision, the RO again denied a 
claim for an increased rating for the service-connected knee 
disabilities.  An April 1989 letter advised the Veteran that his 
claim was denied because he failed to report for a scheduled 
examination.  

In July 1999, the Veteran filed a claim for service connection 
for a pinched nerve condition involving his neck and lower back.  
The claim was denied in the September 1999 rating decision.  As 
discussed in the introduction, the Veteran perfected an appeal of 
this denial, and service connection for DJD of the lumbar spine 
was subsequently granted in the March 2006 rating decision.  

The Board is cognizant of the "implicit denial" rule.  The 
Federal Circuit has determined that where a claim, including a 
reasonably raised claim under a sympathetic reading, is not acted 
upon by the agency decision maker, it is deemed denied.  Andrews 
v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal 
Circuit subsequently held that when a claimant files more than 
one claim with the RO at the same time, if the RO acts on one of 
the claims but fails to specifically address the other, the 
second claim is deemed denied and the appeal period begins to 
run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 
2006).

The Court has, however, held that, for a claim to be deemed 
denied, there must be a recognition of the substance of the claim 
in a decision, from which the claimant could reasonably deduce 
that the claim had been adjudicated, or an explicit subsequent 
adjudication of a claim for the same disability.  Ingram v. 
Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram 
interpreted Deshotel and Andrews as standing for the proposition 
that, where an RO decision discusses a claim in terms sufficient 
to put the claimant on notice that it was being considered and 
rejected, then it constitutes a denial of that claim even if the 
formal adjudicative language does not "specifically" deny that 
claim.  Id.

The key question in the implicit denial inquiry is whether it 
would be clear to a reasonable person that VA's action that 
expressly refers to one claim is intended to dispose of others as 
well.  Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009).  

In this case, the Board finds that a reasonable person would not 
have interpreted the March 1986 Board decision, or the March 1987 
or April 1989 RO decisions, as evidencing VA's intent to dispose 
of a claim for service connection for a low back disability.  
These decisions made no mention of a low back disability; rather, 
they were limited to consideration of claims for increased 
ratings for the service-connected knee disabilities.  Based on 
the foregoing, the Board finds that the May 1985 correspondence 
from the Veteran constitutes an informal claim for service 
connection which remained pending.  

The Board has also considered the fact that there is no medical 
evidence suggesting a nexus between the Veteran's current low 
back disability and service until an August 2005 letter from his 
private physician, in which Dr. G.M.B. stated that, he had 
reviewed the Veteran's service treatment records and it looked 
like he had problems in the past with back pain.  Dr. G.M.B. 
stated that this had been an ongoing problem since he had been 
discharged from service, and that this problem might be related 
to the problems that began while he was in service.  In Lalonde 
v. West, 12 Vet. App. 377 (1999), the Court stressed that the 
effective date for an award of service connection is not based on 
the earliest medical evidence demonstrating a causal connection, 
but on the date of the claim for service connection.  The August 
2005 letter from Dr. G.M.B. reflects the Veteran's report of a 
continuity of symptomatology in regard to his low back disability 
since service.  Moreover, the VA examiner who provided a positive 
nexus opinion in February 2006 stated that the Veteran had 
chronic and persistent lower back complaints which, during 
service, were considered strains and spasms.  He opined that this 
service-connected diagnosis progressed through the years to 
become DJD of the lumbar spine.  

Based on the foregoing, the Board finds that the correct 
effective date for the grant of service connection for a low back 
disability is May 3, 1985.  As there is no earlier communication 
from the Veteran indicating and intent to seek service connection 
for a low back disability, no effective date earlier than May 3, 
1985 is warranted.  

The Board has considered the fact that, during an April 1984 VA 
examination to evaluate his claim for service connection for a 
skin disorder, the Veteran complained of lower back pain.  
However, the mere presence of medical evidence does not establish 
intent on the part of the veteran to seek service connection for 
a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
see also Lalonde, 12 Vet. App. at 382 (where appellant had not 
been granted service connection, mere receipt of medical records 
could not be construed as informal claim).  Merely seeking 
treatment does not establish a claim, to include an informal 
claim, for service connection.   Moreover, the Court held in 
Ellington v. Nicholson, 22 Vet. App. 141 (2007) that a VA Form 
21-2545 is designed to elicit information for diagnostic 
purposes.  There is simply no evidence of record indicating an 
intent to file a claim for service connection for a low back 
disability prior to May 3, 1985.

In this case, the record shows that the original claim for 
service connection for a low back disability was the Veteran's 
claim received by the RO on May 3, 1985, more than one year after 
his separation from service in 1981.  Moreover, the claims file 
does not reflect that any communication filed prior to that date 
could be construed as a formal or informal claim for this 
specific benefit.

As such, and resolving doubt in the Veteran's favor, an effective 
date of May 3, 1985, but no earlier, is warranted for the award 
of service connection for a low back disability.  





ORDER

An effective date of May 3, 1985, for the award of service 
connection for a low back disorder is allowed, subject to the law 
and regulations governing the criteria for award of monetary 
benefits.


REMAND

In light of review of the record and points raised in the Joint 
Motion, the Board finds that further action on the claims 
remaining on appeal is warranted.  

In regard to the claim for service connection for a cervical 
spine disability, the Veteran contends that he has a current 
cervical spine disorder which is related to service.  During the 
June 2001 hearing, he testified that he injured his cervical 
spine when he fell and rolled down a hill during a march in 
service between October and November 1975, after which he was in 
traction for two weeks.  He also testified that, since then, he 
had experienced soreness in his neck and shoulder as well as 
tingling in his hand.  During the June 2003 hearing, the Veteran 

The Veteran was afforded a VA examination to evaluate his claimed 
cervical spine disability in November 2001.  The impression was 
congenital cervical spinal canal stenosis with osteoarthritis.  
The physician commented that there was no support for any 
relationship of this condition to the Veteran's military service, 
and there was no evidence that he had any illness other than a 
musculoskeletal condition due to sore muscles during service.  

The Veteran underwent VA examination again in February 2006.  The 
pertinent diagnosis was degenerative disk disease of the cervical 
spine.  The examiner opined that the cervical spine disorder was 
less likely than not causally related to the Veteran's military 
service or any incident therein, as the service treatment records 
revealed only one visit for neck pain and a sore neck, and the 
Veteran was diagnosed with spasm and did not have any more 
follow-ups. The examiner added that there was no chronicity shown 
or a specific injury to the neck found in the service treatment 
records based on his review.  

In the March 2009 Memorandum Decision, the Court pointed out that 
the Secretary conceded that the November 2001 VA examination may 
not be adequate for rating purposes, but that any defect was 
cured by the February 2006 VA examination.  However, the Court 
found that the February 2006 VA examiner referred exclusively to 
the service treatment records when providing a rationale for his 
opinion.  The Court stated that the examiner appeared to 
impermissibly ignore the appellant's statements regarding his 
ongoing symptoms.  See Memorandum Decision, at p. 8.  The Court 
went on to note that a medical examination that ignores such lay 
assertions is of little probative value and, as such, this 
examination was inadequate.  See Memorandum Decision, at p. 8-9.  
The Court continued, stating that the examination was also 
inadequate because the examiner appeared to rely on the absence 
of corroborating evidence in the contemporaneous service records 
to rationalize his opinion.  See Memorandum Decision, at p. 9.  

The Board is bound by the findings contained in the Memorandum 
Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) 
(under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have already 
been decided in a previous appeal of the same case, and, 
therefore, the Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim).

Accordingly, a VA examination to obtain a medical nexus opinion 
is warranted.  In addition, the Board notes that, the Court 
pointed out that an August 2005 letter from the Veteran's private 
physician, Dr. G.M.B. indicated a possible nexus between the 
Veteran's condition and service.  See Memorandum Decision, at p. 
9.  As noted above, in this letter, the physician indicated that 
he had reviewed the Veteran's service treatment records, which 
revealed that he had problems with back pain in the past.  He 
added that this had been an ongoing problem since discharge from 
service and could be related to the problems that began while he 
was in the military.  While this letter appears to refer to the 
Veteran's complaints regarding the lumbar spine, in light of the 
Memorandum Decision, the VA examiner should specifically consider 
and address this correspondence.  

In regard to the claim for a higher rating for the low back 
disability, as discussed above, an earlier effective date of May 
3, 1985 for the award of service connection has been established.  
This decision directly affects the initial rating claim, as an 
effective date of May 3, 1985 has been granted, but such grant 
has not been effectuated by the RO, and a rating prior to 
February 14, 2006 has not been assigned.  As such, consideration 
of the Veteran's claim for a higher initial rating is 
inextricably intertwined with and remains deferred pending 
assignment of a rating for the period prior to February 14, 2006.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
2 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).

Moreover, the regulations for rating disabilities of the spine 
were twice revised during the pendency of this appeal, effective 
September 23, 2002, for intervertebral disc syndrome, and 
September 26, 2003, for diseases and injuries of the spine.  See 
67 Fed. Reg. 54345 (Aug 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  Where the law or regulations governing a claim are 
changed while the claim is pending, the version most favorable to 
the claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); 38 U.S.C.A. § 5110(g) 
(West 2002).  In deciding such a case, the Board must determine 
whether the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than the 
effective date of the change, and the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3- 2000 (2000).

In a September 2006 and August 2008 SOCs, the RO and AMC, 
respectively, discussed and applied only the regulations as 
revised in 2003.  Readjudication is necessary to include 
consideration of both the old and new rating criteria and further 
staged ratings, if appropriate, over the entire period from the 
effective date of the award of service connection.

Further, the Board notes that a July 2006 VA treatment record 
reflects that the Veteran was seen for follow-up for chronic low 
back pain.  On physical examination, the nurse practitioner noted 
that the Veteran was morbidly obese, and that that there was 
decreased flexion and extension of the lumbar spine secondary to 
body habitus.  The Veteran's lumbar spine disorder was evaluated 
during VA examinations in June 2004, February 2006, October 2006, 
and July 2008.  While these examinations include range of motion 
testing, the examiners did not remark as to whether, because of 
body habitus not the result of disease or injury of the spine, 
the range of motion of the spine in the Veteran should be 
considered normal for him, even though it did not conform to the 
normal range of motion.  See 38 C.F.R. § 4.71a, General Formula 
for Rating Diseases and Injuries of the Spine, note (3).  In 
addition, while these VA examination reports reflect that the 
Veteran has missed time from work due to his low back disorder, 
they do not include an opinion regarding whether the low back 
disability, alone, causes marked interference with employment.  
Accordingly, the Board finds that a more contemporaneous 
examination, responsive to the pertinent rating criteria, would 
be helpful in evaluating the low back disability.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the record reflects that there are outstanding 
treatment records which are potentially pertinent to the claims 
remaining on appeal.  In this regard, the record indicates that 
the Veteran received treatment at the East Orange VA Medical 
Center (VAMC) from 1982 to 1989.  During the June 2001 hearing, 
he testified that he received treatment for his cervical and 
lumbar spine at this facility.  While the claims file reflects 
that the AMC requested records dated from 1982 to 1989 from the 
East Orange VAMC in May 2004, December 2004, and April 2005, the 
record does not include a response to these requests.  The claims 
file does, however, include a December 2005 response from the 
East Orange VAMC to the Columbia VAMC regarding an attempt to 
coordinate the Veteran's master records.  This response appears 
to indicate that the Veteran received outpatient medical 
treatment at the East Orange VAMC in March 1989 and was seen in 
the hospital in October 1987, April 1988, and August 1988.  As 
any records of VA treatment from 1982 to 1989 are potentially 
pertinent to the appeal and within the control of VA, they should 
be obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  During the June 2003 hearing, the Veteran 
testified that his private doctor, Dr. B., had referred him for 
an MRI of the lumbar spine in 1999.  As discussed above, in an 
August 2005 letter, Dr. G.M.B. stated that the Veteran had back 
problems in service which had been ongoing since discharge.  
While the Veteran has submitted records of treatment from this 
physician, dated from November 1990 to February 1999, in light of 
the Veteran's June 2003 testimony that Dr. G.M.B. is his 
"regular doctor" and the August 2005 letter from this 
physician, the Board finds that, on remand, an attempt should be 
made to obtain any additional pertinent treatment records from 
this physician.  

Further, the claims file reflects that the Veteran filed VA Forms 
28-1900, Disabled Veterans Application for Vocational 
Rehabilitation, in May 1989 and July 1992.  Handwritten notes on 
the claims file suggest that a counseling/jobs folder exists.  
However, no VA vocational rehabilitation folder has been 
forwarded to the Board.  On remand, the AMC/RO should associate 
with the claims file any vocational rehabilitation records or 
folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 
613.

As a final matter, the Board notes that, in correspondence 
received in November 2010, the Veteran stated that "the request 
to the VA is not a request for increased rating for degenerative 
joint disease of the low lumbar spine."  He went on to state 
that his request was for retrospect and retroactive of this 
award.  On remand, the AMC/RO should clarify whether the Veteran 
wishes to withdraw his appeal in regard to entitlement to a 
higher initial rating for his low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask him to clarify whether he wishes to 
withdraw his appeal in regard to entitlement 
to a higher initial rating for his low back 
disability.  If withdrawal is desired, the 
Veteran or his attorney should submit a 
written statement to this effect.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of the 
disabilities remaining on appeal.  Of 
particular interest are records from the 
East Orange VAMC (dated from 1982 to 1989) 
and any outstanding pertinent treatment 
records from Dr. G.M.B. (dated prior to 
November 1990 or since February 1999).  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
attorney are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review. 

3. The AMC/RO should associate with the 
claims file the Veteran's vocational 
rehabilitation folder.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination to determine the etiology of 
his cervical spine disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current cervical spine 
disorder.  In regard to any diagnosed 
disorder, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
disorder was incurred or aggravated as a 
result of active service

In rendering this opinion, the examiner 
should specifically consider and address 
the Veteran's reports of an in-service 
injury to the cervical spine, as described 
during the June 2001 and June 2003 
hearings, and his description of a 
continuity of symptomatology regarding the 
cervical spine since service.  The examiner 
should also consider and address the August 
2005 correspondence from Dr. G.M.B., 
discussed above.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

5.  Unless the Veteran or his attorney 
withdraws the appeal in regard to the claim 
for a higher initial rating for the low 
back disability, the Veteran should be 
scheduled for a VA spine examination, to 
evaluate the low back disability.  All 
indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Spine Examination (revised on 
April 20, 2009).  The examination must 
respond to the instructions contained 
therein.  

The examiner, in undertaking a range of 
motion testing, is to indicate whether, 
because of age, body habitus, neurologic 
disease, or other factors not the result of 
disease or injury of the spine, the range 
of motion of the spine in the Veteran 
should be considered normal, even though it 
does not conform to the normal range of 
motion.  If such is the case, the physician 
must supply an explanation, as to why, in 
the examiner's assessment, that the range 
of motion is normal for the Veteran.

The examiner should also comment as to 
whether the service-connected low back 
disability, alone, causes marked 
interference with employment.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

7.  After ensuring that the development is 
complete, re-adjudicate the claims.  In 
readjudicating the claim for a higher 
initial rating for the low back disability, 
from May 3, 1985, the AMC/RO should 
consider both the old and new rating 
criteria, as discussed above.  If not fully 
granted, issue a supplemental statement of 
the case before returning the claims to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


